internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-134885-02 date august re legend decedent spouse shelter_trust marital trust date date dollar_figurex dollars dollar_figurey dollars dear - - - - - - - - this responds to your letter dated date as modified by your letter dated date requesting extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and to make allocations of generation-skipping_transfer gst tax exemption decedent died testate on date survived by spouse and three children spouse is the executor of decedent’s estate and the trustee of the trusts created pursuant to the terms of decedent’s will article iii of decedent’s will provides for the creation of shelter_trust consisting of the largest amount that can pass to the trust without increasing the decedent’s federal estate_tax using final estate_tax values sec_3_1 of article iii provides that the trustee may distribute income and corpus to or for the benefit of spouse and any of one or more of the other beneficiaries consisting of decedent’s descendants as the trustee deems necessary for spouse’s support or the other beneficiaries’ best interests spouse has an inter_vivos and testamentary power to appoint all or any part of the trust estate to or for the benefit of any one or more of decedent’s descendants upon spouse’s death any trust corpus not appointed by spouse will be divided plr-134885-02 into shares per stirpes among decedent’s then-living descendants the principal beneficiaries and each share will be retained in a separate trust for the principal beneficiary and that beneficiary’s descendants distributions will be made from income and corpus as the trustee deems necessary for the principal beneficiary’s support or the best interests of other beneficiaries the principal beneficiary has the limited power to appoint any part of the trust estate to or for the benefit of any one or more of decedent’s descendants or a charitable_organization upon the principal beneficiary’s death the trust estate will be divided per stirpes into shares for the principal beneficiary’s then-living descendants and retained in trust with similar dispositive provisions article iv of decedent’s will provides for the disposition of the residuary_estate sec_4 a of article iv provides that in the event that decedent predeceases spouse the residuary_estate passes in a separate trust marital trust for the benefit of spouse as set forth in sec_4 sec_4 a of article iv provides for the distribution at least quarterly of all the net_income of the marital trust to spouse during her lifetime sec_4 b provides that the trustee of marital trust shall distribute so much of the corpus of such trust as the trustee deems to be necessary for spouse’s support and in addition may distribute trust corpus to spouse as the trustee deems to be in her best interests spouse also has the noncumulative right to withdraw the greater of dollar_figure or percent of the value of the corpus each year upon spouse’s death spouse may appoint all or any part of the corpus to one or more of decedent’s descendants their spouses or charitable organizations any trust corpus not appointed by spouse will be divided into shares and distributed under the dispositive terms of the shelter_trust to or for the benefit of decedent’s then-living descendants per stirpes sec_4 f of article iv authorizes the trustee to take any_action necessary to have all or any part of the property in the marital trust treated as qualified_terminable_interest_property and therefore qualify for the federal estate_tax_marital_deduction sec_8_1 of article viii authorizes the trustee in part to divide any separate trust into two or more equal or nonequal separate trusts either before or after the trust is funded to be held by the trustee under the identical terms and for the identical beneficiaries and remaindermen as said trust shall have been held before such division to enable gst_exemption to be separately allocated to one of the trusts or to enable the election under sec_2652 of the code to be made separately over one of them or to otherwise make possible a separate trust with a zero inclusion_ratio or because the trusts have different transferors for gst purposes or for any other purpose and any such division shall be a division into fractional shares with each share participating pro_rata in income appreciation and depreciation to the time of division decedent had made gifts in previous years and had reported those gifts on united_states gift and generation-skipping_transfer_tax returns form_709 filed for those years decedent had allocated dollar_figurex dollars of gst_exemption on those gift_tax returns filed in previous years plr-134885-02 the united_states estate and generation-skipping_transfer_tax return form_706 was filed on date a qtip_election was made on the form_706 with respect to the assets passing to the marital trust however the form_706 as filed did not include a schedule r reflecting a reverse_qtip_election and an allocation of decedent’s gst tax exemption as contemplated by the terms of decedent’s will set forth above to either the shelter_trust or a gst exempt trust the shelter_trust was funded with dollar_figurey dollars you have represented that because the value of the assets passing to the marital trust exceeded decedent’s unused gst_exemption at the time of decedent’s death the representatives of decedent’s estate expected to divide the marital trust into two trusts a gst exempt trust and a gst non-exempt trust the gst exempt trust would have been funded with assets equal to the value of decedent’s unused gst_exemption and the gst non-exempt trust would have been funded with the balance of the marital trust however no division has yet been made accordingly you propose to divide the marital trust on a fractional basis into two subtrusts one subtrust the gst exempt trust will be funded with an amount equal to the decedent’s unused gst_exemption less dollar_figurey dollars to be allocated as discussed below to the shelter_trust the other subtrust the gst non-exempt trust will be funded with the balance of the marital trust you request an extension of time under sec_301_9100-3 to make the reverse_qtip_election pursuant to sec_2652 for the gst exempt trust you also request an extension of time to make an allocation of gst tax exemption to the shelter_trust in the amount of dollar_figurey dollars the amount that funded that trust and an extension of time to make an allocation of decedent’s remaining unused gst_exemption after taking into account the allocation of gst tax exemption to the shelter_trust to the gst exempt subtrust of the marital trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies plr-134885-02 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer which under sec_2611 is defined as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 provides that for purposes of chapter the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation as provided in sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under sec_2631 any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of chapter as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides that the election must be made with respect to all property held in a qtip_trust sec_26_2652-2 of the regulations provides that a reverse_qtip_election is made on the return on which the qtip_election is made plr-134885-02 sec_2642 provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst tax purposes sec_2642 provides generally that for purposes of sec_2642 the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance pursuant to this paragraph may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the irs under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts plr-134885-02 in the instant case pursuant to the authority under sec_8_1 of article viii of decedent’s will the trustee of the marital trust proposes to divide the marital trust into the gst exempt trust and the gst non-exempt trust the terms of the new trusts will provide for the same succession of interests of beneficiaries as are provided in the marital trust assuming the marital trust is severed on a fractional basis we conclude that the severance will be a qualified_severance under sec_2642 therefore the severed trusts will be treated as separate trusts for gst tax purposes furthermore based on the facts and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly we rule that an extension of time to make a reverse_qtip_election with respect the gst exempt trust is granted until days from the date of this letter the election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose in addition the executor of decedent’s estate is also granted an extension of time until days after the date of this letter to allocate decedent’s available gst_exemption to the shelter_trust and after such allocation to allocate decedent’s remaining available gst_exemption to the gst exempt trust such allocations will be effective as of date the date of decedent’s death assuming the shelter_trust the gst exempt trust and the gst non- exempt trust are funded as described above the shelter_trust and the gst exempt trust will have an inclusion_ratio of zero except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
